      Case 4:20-cr-00288-MWB Document 51 Filed 08/31/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     No. 4:20-CR-00288-01

      v.                                      (Chief Judge Brann)

KEVIN MILTON,

           Defendant.

                                ORDER

                            AUGUST 31, 2021

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Milton’s motion to suppress evidence (Doc. 36) is

DENIED.



                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       Chief United States District Judge
